Citation Nr: 0506596	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-28 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbar disc 
disease with dorsolateral intertransverse fusion of L4-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1970 with additional service in the Naval Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In connection with this appeal the veteran testified at a 
video-conference hearing before the undersigned sitting at 
Washington, D.C., in February 2005; a transcript of that 
hearing is associated with the claims file.


REMAND

?	This claim is remanded to obtain outstanding private 
medical records and outstanding service medical records. 

The veteran contends that while his ship was docked in 
Oakland, California, he attended a house party where he fell 
on the edge of concrete steps, injuring his back.  The next 
day, the veteran states that he returned to the ship where he 
went to first aid at sick bay.  He indicates that X-rays were 
taken, bed rest and hot showers were prescribed, and he took 
pain and nerve pills.  The veteran claims that this incident 
took place about eight months prior to his discharge, either 
in December 1969 or January 1970.  He states that some of his 
service medical records, to include documentation of his back 
injury, were separated from his Navy medical files.  
Following his discharge, the veteran contends that he 
continued to experience back pain and as a result, has had 
four back surgeries.  Therefore, the veteran claims that 
service connection is warranted for his back disability. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004), are applicable to the 
claim now before the Board.  The Board finds that a remand is 
necessary to ensure complete compliance with the VCAA and its 
implementing regulations in this case.  

Pursuant to 38 C.F.R. § 3.159(c)(1), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records not in 
the custody of a Federal department or agency, such as 
private medical care providers.  At his February 2005 Board 
hearing, the veteran indicated that he most recently had back 
surgery in 2002, performed by Dr. Sartoris at St. Vincent's 
Hospital.  Also, the veteran submitted an Authorization and 
Consent to Release Information to VA form in March 2003 for 
Dr. Sartoris at St. Vincent's Hospital.  Also of record are 
Authorization and Consent to Release Information to VA forms 
for Drs. Pierce and Gemma.  It does not appear that such 
treatment records are contained in the claims file.  
Therefore, a remand is necessary in order to obtain such 
outstanding medical records for consideration in connection 
with the veteran's appeal. 

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as service 
medical records.  The Board observes that the service medical 
records contained in the claims file includes a March 1967 
enlistment examination for the Naval Reserves, an October 
1967 annual examination for the Naval Reserves, and an 
Immunization Record.  There are no active duty entrance or 
separation examinations, or, treatment records included with 
such service medical records.  As such, the Board has 
determined that a remand is necessary to obtain any available 
outstanding service medical records.    


Accordingly, this case is REMANDED for the following:

1.  Appropriate steps should be taken to 
obtain outstanding records from Drs. 
Sartoris, Pierce, and Gemma, and St. 
Vincent's Hospital.  A negative response 
for any records that cannot be obtained 
should be associated with the claims 
file.  Any records obtained should be 
associated with the file.

2.  A search should be conducted for any 
additional service medical records 
pertinent to the veteran.  Requests 
should be made to obtain such records 
from appropriate sources, to include the 
National Personnel Records Center (NPRC), 
any alternate sources, or via 
reconstruction.  A response, negative or 
positive should be documented in the 
claims file.  Requests must continue 
until the RO determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  

3.  After completing the above, the 
veteran's service connection claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




